                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     SCOTT JOHNSON,                                       Case No. 19-cv-06224-YGR
                                                         Plaintiff,
                                   5
                                                                                              ORDER DENYING AS MOOT PLAINTIFF’S
                                                  v.                                          REQUEST TO RETURN TO ACTIVE
                                   6
                                                                                              CALENDAR
                                   7     SYSK INVESTMENT, LLC, ET. AL.,
                                                                                              Re: Dkt. No. 26
                                                         Defendant.
                                   8

                                   9           Plaintiff Scott Johnson filed an amended notice of settlement on January 7, 2020,

                                  10   indicating that he and Z&F Auto LLC reached an agreement in this matter. (Dkt. No. 25.) Less

                                  11   than three weeks later, plaintiff filed a notice stating that, “[d]espite a good faith belief the matter

                                  12   had settled, and vigorous attempts to consummate the agreement, the settlement has fallen
Northern District of California
 United States District Court




                                  13   through. No settlement agreement has been executed and the parties have reached an impasse.”

                                  14   (Dkt. No. 26 at 2.) Plaintiff attached a proposed order granting plaintiff’s request to return the

                                  15   case to “the active calendar.” (Dkt. No. 26-1 at 1.)

                                  16           The Court clarifies that this case was and remains active: the Court did not vacate

                                  17   deadlines or take this case off any active calendar in light of the previous amended notice of

                                  18   settlement because the case remained pending against another defendant, SYSK Investment, LLC.

                                  19   Per the Clerk’s Notice issued on January 6, 2020, an initial Case Management Conference is set

                                  20   for Monday, February 3, 2020 at 2:00 p.m. in Courtroom 1 of the United States Courthouse

                                  21   located at 1301 Clay Street in Oakland, California. (Dkt. No. 24.) The parties are reminded to

                                  22   comply with the Court’s rules and the local rules regarding the filing of a Case Management

                                  23   Statement, which is due on or before January 27, 2020.

                                  24           Accordingly, the request is DENIED AS MOOT. This Order terminates Docket Number 26.

                                  25           IT IS SO ORDERED.

                                  26   Dated: January 24, 2020

                                  27
                                                                                                          YVONNE GONZALEZ ROGERS
                                  28                                                                     UNITED STATES DISTRICT JUDGE
